DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment 
Applicant's response to the last Office Action, filed on 6/30/2022 has been entered and made of record.

Response to Arguments
Applicant's arguments with respect to claims 1-13 have been considered but are moot in view of the new grounds of rejection. 

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 10,217,120) in view of Hirakawa (US 2018/0075461).

Regarding claim 1, Shin teaches a system for determining a time for delivering service to customers, the system comprising: - at least one video camera having a field of view encompassing a service counter (see abstract, figure 3, figure 15, col. 5 lines 42-47, col. 29 lines 7-12, where Shin discusses multiple cameras installed throughout a store with one camera capturing a customer at cash register counter);
- at least one data processor for continuously receiving multiple video frames from said at least one video camera (see abstract, figure 3, figure 15, col. 5 lines 42-47, col. 29 lines 7-12, where Shin discusses capturing multiple images);
- a people detection module for detecting customers within said video frames, for determining that a customer is at said service counter, and for determining characteristics of said customer (see abstract, figure 3, figure 15, col. 9 lines 5-35, where Shin discusses capturing multiple images of a person and obtaining visual features to track the movement of the person in areas such as the checkout counter).
Hirakawa teaches- a re-identification module for matching detected customers with previously detected customers by tracking said customer across different video frames received from said at least one video camera (see figure 6, para. 0070, 0079, 0082, where Hirakawa discusses capturing multiple images of a customer across a store and image at a cash register to verify a person’s face when at a checkout counter),
 - an action recognition module for determining that said detected customer has completed receiving service based on an image associated with service fulfillment, said image being one of said video frames (see para. 0007, 0101, where Hirakawa discusses determining that customers have completed a product purchase using purchase information for each customer on the basis of the third customer image information),
wherein an elapsed time between said customer arriving at said service counter and said customer completing receiving service is determined by said data processor (see figure 6, para. 0006, 0101, where Hirakawa discusses acquiring purchase information and determining the accounting start time and end time that indicates the purchase time).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Shin with Hirakawa to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to detect customer service time.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Shin in this manner in order to improve detecting customer service time by determining when a customer has completed receiving service to properly calculate the total time customers take in a retail location.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Shin, while the teaching of Hirakawa continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the total time spend by a customer at a retail region by determining the time when the customer completed the service.  The Shin and Hirakawa systems perform customer tracking detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 2, Hirakawa teaches further comprising storage media for storing said elapsed time for multiple customers (see para. 0056, where Hirakawa discusses determining the accounting wait time for customers).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Shin with Hirakawa to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to detect customer service time.

Regarding claim 3, Hirakawa teaches wherein said data processor starts a chronometer when a specific service related event occurs and stopping stops said chronometer when said customer has completed receiving service (see para. 0042, where Hirakawa discusses determining the accounting time for a customer).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Shin with Hirakawa to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to detect customer service time.

Regarding claim 5, Shin and Hirakawa teach further comprising a video capture component for capturing video frames from said at least one video camera (see abstract, figure 3, figure 26, where Shin discusses multiple cameras installed throughout a store, one camera capturing a customer at cash register counter; see figure 3, figure 6, para. 0006, 0101, where Hirakawa discusses video cameras).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Shin with Hirakawa to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to detect customer service time.

Regarding claim 6, Hirakawa teaches wherein said people detection module detects customers based on an upper body area of customers (see para. 0043, where Hirakawa discusses capturing images of customer faces).  
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Shin with Hirakawa to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to detect customer service time.

Regarding claim 7, Hirakawa teaches wherein said people detection module detects customers behind said service counter (see para. 0045, where Hirakawa discusses capturing images of customers using a cash register counter camera).  
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Shin with Hirakawa to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to detect customer service time.

Claim 8 is rejected as applied to claim 1 as pertaining to a corresponding method.

Regarding claim 9, Hirakawa teaches wherein step d) comprises detecting a detected customer behind said service counter and determining that said customer was previously identified (see figure 6, where Hirakawa discusses capturing multiple images to match a person’s face when at a checkout counter). 
The same motivation of claim 1 is applied to claim 9.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Shin with Hirakawa to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to detect customer service time.

Claim 13 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer readable media.
Claims 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 10,217,120) in view of Hirakawa (US 2018/0075461) in view of Lin et al. (US 2013/0030874).

Regarding claim 4, Shin and Hirakawa do not expressly teach wherein said image associated with service fulfillment shows said customer picking up an order.  However, Lin teaches wherein said image associated with service fulfillment shows said customer picking up an order (see para. 0016, where Lin discusses detect video events related to food pickup at the service counter).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Shin and Hirakawa with Lin to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to detect customer service time.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Shin and Hirakawa in this manner in order to improve detecting customer service time by determining when a new customer image is captured and creating a new customer profile to properly track customers.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Shin and Hirakawa, while the teaching of Lin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of properly tracking customers in retail regions by determining whether the captured customer is a new person to create a new profile that assist in tracking customers.  The Shin, Hirakawa, and Lin systems perform customer tracking detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 12 is rejected as applied to claim 4 as pertaining to a corresponding method.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 10,217,120) in view of Hirakawa (US 2018/0075461) in view of Hershey et al. (US 10,387,896).

Regarding claim 10, Shin and Hirakawa do not expressly teach in the event said detected customer is not matched with a previously identified customer, creating a customer template for said detected customer.  However, Hershey teaches in the event said detected customer is not matched with a previously identified customer, creating a customer template for said detected customer (see col. 10 lines 1-19, where Hershey discusses when there is no matching shopper profile data, then a new temporary shopper profile data can be created).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Shin and Hirakawa with Hershey to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to detect customer service time.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Shin and Hirakawa in this manner in order to improve detecting customer service time by determining when a new customer image is captured and creating a new customer profile to properly track customers.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Shin and Hirakawa, while the teaching of Hershey continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of properly tracking customers in retail regions by determining whether the captured customer is a new person to create a new profile that assist in tracking customers.  The Shin, Hirakawa, and Hershey systems perform customer tracking detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 10,217,120) in view of Hirakawa (US 2018/0075461) in view of Hagisu et al. (US 10,602,080).

Regarding claim 11, Shin and Hirakawa do not expressly teach wherein step f) comprises starting a timer when a customer is detected at a point of sale terminal at said service counter and stopping said timer when said customer has completed receiving service.   However, Hagisu teaches wherein step f) comprises starting a timer when a customer is detected at a point of sale terminal at said service counter and stopping said timer when said customer has completed receiving service (see figure 7, figure 8, figure 9, col. 12 line 5-col. 13 line 10, where Hagisu discusses start and end of time periods for different detected events).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Shin and Hirakawa with Hagisu to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to detect customer service time.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Crabtree and Hirakawa in this manner in order to improve detecting customer service time by using a timer to properly calculate the total customer time.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Shin and Hirakawa, while the teaching of Hagisu continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of using a timer to calculate the total time customers spend in a retail location.  The Shin, Hirakawa, and Hagisu systems perform customer tracking detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663